                Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 1 of 13 PAGEID #: 1

AO 102 (01/09) Application for a Tracking Warrant


                                       UNITED STATES DISTRICT COURT
                                                                 for the
                                                       Southern District
                                                    __________  District of
                                                                         of __________
                                                                            Ohio

              In the Matter of the Tracking of                      )
          (Identify the person to be tracked or describe            )
          the object or property to be used for tracking)           )
A BLUE SUBARU OUTBACK, OHIO LICENSE PLATE                           )      Case No. 1:20-MJ-00042
      HYD2241, VIN 4S4BRCCC9C3214280                                )
                                                                    )

                                           APPLICATION FOR A TRACKING WARRANT

        I, a federal law enforcement officer or attorney for the government, have reason to believe that the person,
property, or object described above has been and likely will continue to be involved in one or more violations of
 21 U.S.C. § 841(a)(1) and 846 . Therefore, in furtherance of a criminal investigation, I request authority to install and
use a tracking device or use the tracking capabilities of the property or object described above to determine location. The
application is based on the facts set forth on the attached sheet.
         ✔
         ’ The person, property, or object is located in this        ’ The activity in this district relates to domestic or
            district.                                                   international terrorism.
         ’ The person, property, or object is not now located        ’ Other:
            in this district, but will be at the time of execution.

The tracking will likely reveal these bases for the warrant under Fed. R. Crim. P. 41(c): (check one or more)
         ✔
         ’ evidence of a crime;                                           ’ contraband, fruits of crime, or other items illegally
                                                                            possessed;
          ’ property designed for use, intended for use, or used          ’ a person to be arrested or a person who is
            in committing a crime;                                          unlawfully restrained.

✔
’ I further request, for purposes of installing, maintaining or removing the tracking device, authority to enter the
   following vehicle or private property, or both:
    A BLUE SUBARU OUTBACK, OHIO LICENSE PLATE HYD2241, VIN 4S4BRCCC9C3214280

✔
’ Delayed notice of          30 days (give exact ending date if more than 30 days:                           ) is requested under
   18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                               Applicant’s signature
                                                                                    Tyran Golden, Special Agent DEA
                                                                                         Applicant’s printed name and title

Sworn to before me and signed in my presence.

Date:     Jan 21, 2020
                                                                                                 Judge’s signature

City and state:       Cincinnati, Ohio                                     Hon. Stephanie K. Bowman, U.S. Magistrate Judge
                                                                                              Printed name and title
         Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 2 of 13 PAGEID #: 2

                                                                                                       1



                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


IN THE MATTER OF THE TRACKING OF A                        CASE NO. 1:20-MJ-00042
BLUE SUBARU OUTBACK, OHIO LICENSE
PLATE HYD2241, VIN 4S4BRCCC9C3214280                      UNDER SEAL


                                  AFFIDAVIT IN SUPPORT OF
                           AN APPLICATION FOR A SERACH WARRANT


     I, Tyran Golden, Special Agent with the Drug Enforcement Administration (DEA), being first duly

sworn, hereby depose and state as follows:

                           INTRODUCTION AND AGENT BACKGROUND

1.     I make this affidavit in support of an application for a search warrant under Federal Rule of

       Criminal Procedure 41 and Title 18 U.S.C. § 3117 to authorize the installation and monitoring of

       a tracking device in or on a blue Subaru Outback, bearing Ohio license plate number HYD2241

       and vehicle identification number 4S4BRCCC9C3214280, hereinafter referred to as the

       SUBJECT VEHICLE Based on the facts set forth in this affidavit, I believe that the SUBJECT

       VEHICLE is presently being used in furtherance of violations of Title 21 United States Code,

       Sections 841(a)(1) and 846 and that there is probable cause to believe that the installation of a

       tracking device in or on the SUBJECT VEHICLE and use of the tracking device will lead to

       evidence, fruits, and instrumentalities of the aforementioned crimes as well as to the

       identification of individuals who are engaged in the commission of those and related crimes.

2.     I am a Special Agent with the U.S. Drug Enforcement Administration, and have been since July

       2018. I am currently assigned to the Cincinnati Resident Office of the DEA. I received specialized
       Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 3 of 13 PAGEID #: 3

                                                                                                      2



     training from the DEA, including the 16-week Basic Agent Training course. This training focused

     on methods of unlawful drug trafficking; the identification of controlled substances; surveillance;

     undercover operations; confidential source management; the means by which drug traffickers

     derive, launder, and conceal their profits from drug trafficking; the use of assets to facilitate

     unlawful drug trafficking activity; and the law permitting the forfeiture to the United States of

     assets purchased with drug proceeds or assets used or intended to be used to facilitate drug

     violations.

3.   As a DEA Agent, I have participated in all aspects of drug investigations, including physical

     surveillance, installation and monitoring of GPS devices, execution of search warrants, arrests of

     drug traffickers, and Title-III wiretap investigations. I have participated in the execution of

     numerous search warrants seeking evidence of violations of the Federal Controlled Substances

     Act (Title 21 of the United States Code). These warrants covered the search of locations such as

     residences of drug traffickers and their co-conspirators/associates, drug manufacturing operations,

     and stash houses used as storage and distribution points for controlled substances. I have also

     participated in the execution of search warrants for electronic devices and information, such as

     search warrants for e-mail accounts, mobile telephones, and GPS tracking devices.

4.   By virtue of my involvement in these investigations, I have become familiar with the various

     means and mechanisms used by narcotics traffickers to import and distribute controlled

     substances and to remain at large without being detected by law enforcement. I am familiar with

     the fact that drug traffickers make tremendous profits through drug trafficking, and require large

     amounts of currency to operate surreptitiously. In this regard, I have obtained and executed

     numerous search warrants in which I have seized ledgers, notebooks, papers, and other related

     record-keeping instruments, all of which have been used to record multiple narcotics and related
       Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 4 of 13 PAGEID #: 4

                                                                                                        3



     money laundering transactions. I have also seized telephone books, diaries, invoices, cellular

     telephones, and correspondence that contained evidence of narcotic trafficking and money

     laundering violations.

5.   I have been involved in interviewing individuals post-arrest, defendants in conjunction with post-

     arrest proffers, confidential informants, and other non-defendant individuals with knowledge of

     illegal drug trafficking. During such interviews and through discussions with other experienced

     agents, I have become familiar with the day-to-day operations of distributors and transporters of

     controlled substances. I have gained knowledge regarding the various methods, techniques, codes,

     and/or jargon used by illegal drug traffickers in the course of their criminal activities. This

     includes information about the packaging and preparation of narcotics, methods in which illicit

     drugs are smuggled, transported, and distributed, and security measures commonly employed by

     narcotics traffickers. These security measures include the use of firearms to protect their

     narcotics-related activities, and the use of cellular telephones, pagers, and personal digital

     assistants to facilitate communications while attempting to avoid law enforcement scrutiny.

6.   As a result of my participation in these and other activities, I have gained particular knowledge in

     the use of confidential informants, physical surveillance, consensual recordings, investigative

     interviews, garbage searches, pole-mounted cameras, and GPS tracking devices. Based on my

     training and experience, GPS tracking devices aid law enforcement in the investigation and

     detection of illegal drug trafficking by enabling agents to analyze the suspected trafficker’s travel

     patterns. GPS data can aid law enforcement in identifying co-conspirators as well as stash houses,

     which are residences where contraband and instrumentalities of drug trafficking, such as firearms

     and drug paraphernalia, are stored.
       Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 5 of 13 PAGEID #: 5

                                                                                                      4



7.   In addition to using these and other investigative techniques, I have analyzed information from

     traditional record sources, such as financial records, utility records, and telephone toll and

     subscriber records. I have also analyzed nontraditional record sources such as the informal ledgers

     routinely maintained by narcotics traffickers. These informal ledgers, commonly referred to as

     pay-owe sheets, list amounts of drugs received from sources and distributed to customers and the

     amounts of money received from customers and owed to sources. I have also gained experience in

     the identification and collection of drug and non-drug evidence, and the analysis and

     interpretation of taped conversations obtained by the methods detailed above.

8.   The facts in this affidavit come from my personal observations, my training and experience, and

     information obtained from other agents and witnesses. This affidavit is intended to show merely

     that there is sufficient probable cause for the requested warrant and does not set forth all of my

     knowledge about this matter.

                                          PROBABLE CAUSE

9.   There is probable cause to believe that violations of Title 21 United States Code, Sections

     841(a)(1) and 846 have been committed, are being committed, and will be committed by Jerry

     VAUGHN, Shannon HIGGINS, and other as-yet known and unknown individuals. I believe

     there is probable cause that the SUBJECT VEHICLE is being used by VAUGHN in

     furtherance of the aforementioned crimes and that there is also probable cause to believe that the

     location of the SUBJECT VEHICLE will constitute evidence of those criminal violations, and

     will lead to the identification of individuals who are engaged in the commission of these

     offenses.
        Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 6 of 13 PAGEID #: 6

                                                                                                    5



10.   In September 2017, officers/agents met with a cooperating defendant (CD#11). CD#1 stated that

      in September 2016 he/she met with Robert STROUD at the Ivory Coast bar, which is located

      next to Luxury Sports Auto Sales. Luxury Sports Auto Sales is located at 5360 W. 3rd Street,

      Dayton, Ohio. CD#1 admitted to purchasing ounce level quantities of fentanyl from STROUD

      during this meeting. CD#1 also admitted to obtaining powder heroin from STROUD, which they

      called “real.” CD#1 said that in May 2017, STROUD instructed him/her to pick up a vehicle

      from Luxury Sports Auto Sales, which STROUD referred to as “The Lot.” CD#1 said that

      he/she did not know what STROUD wanted CD#1 to do with the vehicle. CD#1 did not

      ultimately pick up the vehicle as STROUD had directed.

11.   In November 2017, officers/agents again met with CD#1. CD#1 stated that in May 2017, CD#1

      met with STROUD at Luxury Sports Auto Sales. During that meeting, STROUD told CD#1 that

      “pink shit” was coming. Following STROUD’s arrest in July 2017 for conspiracy to possess

      with intent to distribute controlled substances, CD#1 was contacted by Robert STROUD Jr.

      CD#1 said that STROUD Jr. offered CD#1 some of the “pink shit” and told CD#1 that

      STROUD Jr. still had “7 of them” which CD#1 interpreted as seven kilograms of fentanyl.

12.   On November 19, 2019, the Honorable Susan J. Dlott, United States District Court Judge in the

      Southern District of Ohio, signed a court order authorizing the interception of wire

      communications to and from Damon BRIER’s telephone number 513-302-4488 for thirty days.



1
  CD#1 has been convicted of drug offenses and was cooperating for consideration on CD#1’s charges.
CD#1 has previously been convicted of drug trafficking, drug conspiracy, possession of a firearm,
weapons under disability, carrying a concealed weapon, improper handling/discharging of a firearm,
trafficking in heroin, and possession of drugs. CD#1 cooperated following CD#1’s arrest in 2017. CD#1
was able to provide information that could be independently corroborated. Agents therefore consider
CD#1 to be reliable.
        Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 7 of 13 PAGEID #: 7

                                                                                                     6



      Officers/agents executed the court order that same day, however due to a technical issue

      officers/agents began intercepting wire communications on November 20, 2019.

13.   On December 14, 2019 at approximately 2:20 p.m., Shannon HIGGINS departed the area of 1575

      Mandarin Drive, Cincinnati, Ohio (HIGGINS’ residence), in a white Ford Taurus, bearing Ohio

      temporary license plate number J945334 (HIGGINS’ vehicle), according to the court-authorized

      GPS tracking device installed on HIGGINS’ vehicle. HIGGINS’ vehicle traveled directly to the

      area of Luxury Sports Auto Sales according to the GPS tracking device, arriving at approximately

      3:11 p.m. Officers/agents observed, via a camera installed on public property, HIGGINS’ vehicle

      park at Luxury Sports Auto Sales. Officers/agents observed the unidentified male driver of a

      Nissan Maxima2 exit the Nissan and enter the front passenger seat of HIGGINS’ vehicle. At

      approximately 3:17 p.m., officers/agents observed HIGGINS and the unidentified male exit

      HIGGINS’ vehicle and enter the driver’s seat of the Nissan and the unidentified male enter the

      front passenger seat of the Nissan.

14.   At approximately 3:38 p.m., officers/agents observed a red Buick Lucerne with Ohio temporary

      license plates J940444, VIN: 1G4HC5EM6BU1408863 arrive at Luxury Sports Auto sales being

      driven by an unknown person. Immediately upon the Buick Lucerne’s arrival, both HIGGINS and

      the unidentified male exited the Nissan and walked to the Buick Lucerne. HIGGINS entered the

      front passenger seat of the Buick Lucerne, while the unidentified male stood next to the car. At

      approximately 3:41 p.m., HIGGINS exited the Buick Lucerne, entered the driver’s seat of


2
  On December 16, 2019, officers/agents observed the Nissan parked at the Ivory Coast Bar and
observed that the Nissan’s license plates were Ohio Dealer license plate 002D9CN. According to the
Ohio Bureau of Motor Vehicles, Dealer license plate 002D9CN are registered to Luxury Sports Auto
Sales at 5360 W Third Street, Dayton, Ohio.
3
  On December 16, 2019, officers/agents observed that the license plate for the red Buick was Ohio
temporary license plate J940444. According to the Ohio Bureau of Motor Vehicles, temporary Ohio
license plates are registered to Jerry VAUGHN at 609 Eppington, Dayton , OH 45426.
        Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 8 of 13 PAGEID #: 8

                                                                                                    7



      HIGGINS’ vehicle, and departed the area. Based on my training and experience, I am aware that

      meetings between drug traffickers to distribute controlled substances are often very brief.

15.   At approximately 3:54 p.m., BRIERS, placed an intercepted telephone call to HIGGINS.

      Following is an excerpt of the telephone call as transcribed by the monitoring agent:

HIGGINS        Oh you look like must ain't cuttin no hair today
BRIERS         Yeah it's slow. Just got down here for real.
HIGGINS        Oh ok, what time you closin up?
BRIERS         I probably leave up outta here about 730
HIGGINS        What you say?
HIGGINS        Ok. You about ready?
BRIERS         Can't hear you.
HIGGINS        You is all ready?
BRIERS         Shit I probably will be tomorrow or sumthin. Still working sumthin now.
               U/I
HIGGINS        That's cool. Yeah that's cool
BRIERS         I'll probly just do it early tomorrow.
16. Based on my training, experience, discussions with other law enforcement officers/agents,

      CD#1’s statements that Luxury Sports Auto Sales is a location used to distribute controlled

      substances, my knowledge that HIGGINS briefly met with the unidentified driver of the Buick

      Lucerne at Luxury Sports Auto Sales, my knowledge that meetings between drug traffickers to

      distribute controlled substances are often very brief, and my knowledge that HIGGINS spoke

      with BRIERS shortly after HIGGINS departed Luxury Sports Auto Sales in HIGGINS’ vehicle, I

      believe that when HIGGINS asked BRIERS if BRIERS’ was “ready,” HIGGINS was asking

      BRIERS if BRIERS was ready to purchase controlled substances that HIGGINS had obtained

      from the occupant of the Buick Lucerne.

17.   On December 27, 2019 at approximately 2:16 p.m. HIGGINS’ Vehicle departed the area of

      HIGGINS’ residence, according to the GPS tracking device. At approximately 3:09 p.m.,

      HIGGINS’ vehicle arrived at Luxury Auto Sales. At approximately 3:34 p.m., officers/agents

      observed, via a camera, the Buick Lucerne arrive at the location and park directly next to
        Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 9 of 13 PAGEID #: 9

                                                                                                     8



      HIGGINS’ Vehicle. Officers/agents observed, via a camera, HIGGINS exit from the driver’s door

      of HIGGINS’ Vehicle and enter the front passenger seat of the Buick Lucerne. Approximately

      one minute later, officers/agents observed HIGGINS exit from the Buick Lucerne and enter the

      driver’s door of HIGGINS’ Vehicle. Based on my training and experience, I am aware that

      meetings between drug traffickers to distribute controlled substances are often very brief.

      HIGGINS’ Vehicle then departed the parking lot and the Buick Lucerne drove to a different area

      of the parking lot. At approximately 4:01 p.m., officers/agents observed, via a camera, VAUGHN

      exit the driver’s door of the Buick Lucerne. Based on my training, experience, discussions with

      other law enforcement officers/agents, CD#1’s statements that Luxury Sports Auto Sales is a

      location used to distribute controlled substances, my belief that HIGGINS obtained controlled

      substances from the occupant of the Buick Lucerne on December 14, 2019 at Luxury Sports Auto

      Sales, officers’/agents’ observations of HIGGINS briefly meet with VAUGHN inside the Buick

      Lucerne on December 27, 2019 and Luxury Sports Auto Sales, and my knowledge that meetings

      between drug traffickers to distribute controlled substances are often very brief, I believe that

      HIGGINS obtained controlled substances from VAUGHN.

18.   On January 6, 2020, the Honorable Stephanie K. Bowman, United States Magistrate Judge in the

      Southern District of Ohio, signed a search warrant authorizing the tracking of the Buick Lucerne.

      On January 10, 2020, officers/agents installed a GPS tracking device on the Buick Lucerne.

19.   According to the GPS tracking device, the Buick Lucerne has remained parked on Eppington

      Drive, Dayton, Ohio since January 14, 2020.

20.   On January 16, 2020 at approximately 1:15 p.m., officers/agents observed, via a pole camera, a

      blue Subaru Outback, Ohio license plate HYD2241, VIN 4S4BRCCC9C3214280 (SUBJECT

      VEHICLE) parked in the parking lot of Luxury Sports Auto Sales. According to the Ohio Bureau
      Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 10 of 13 PAGEID #: 10

                                                                                                     9



      of Motor Vehicles, the SUBJECT VEHICLE is registered to VAUGHN at 609 Eppington Drive,

      Dayton, Ohio. An unidentified individual walked away from the SUBJECT VEHICLE and enter

      the passenger seat of a black GMC pick-up truck. Approximately 13 minutes later, the

      unidentified individual exited the GMC pick-up truck and entered the SUBJECT VEHICLE.

      Another unidentified individual exited the GMC pick-up truck and entered another black truck.

      The SUBJECT VEHICLE, the GMC pick-up truck, and the black truck each departed the area

      and were not followed by surveillance. Based on my training and experience, I am aware that

      meetings between drug traffickers to distribute controlled substances are often very brief.

21.   Based on my training, experience, discussions with other law enforcement officers/agents,

      CD#1’s statements that Luxury Sports Auto Sales is a location used to distribute controlled

      substances, my belief that HIGGINS obtained controlled substances from an unidentified

      occupant of the Buick Lucerne on December 14, 2019, my belief that HIGGINS obtained

      controlled substances from VAUGHN on December 27, 2019 following a meeting in the Buick

      Lucerne, my knowledge that the Buick Lucerne is registered to VAUGHN at 609 Eppington

      Drive, Dayton, Ohio, my knowledge that the GPS tracker installed on the Buick Lucerne has

      indicated that the Buick Lucerne has not moved since January 14, 2020, officers’/agents’

      observations of an unidentified individual entering the SUBJECT VEHICLE after briefly

      meeting with unidentified individuals at Luxury Sports Auto Sales inside a black GMC pick-up,

      my knowledge that meetings between drug traffickers to distribute controlled substances are often

      very brief, and my knowledge that the SUBJECT VEHICLE is registered to VAUGHN at 609

      Eppington Drive, Dayton, Ohio, I believe that VAUGHN is using the SUBJECT VEHICLE to

      distribute controlled substances.

22.   Based on my training and experience, I know that covert GPS tracking devices can provide
      Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 11 of 13 PAGEID #: 11

                                                                                                     10



      more accurate location information than mobile telephone geo-location information. GPS

      consists of 24 NAVSTAR satellites orbiting the Earth, and each satellite contains an extremely

      accurate clock. Each satellite repeatedly transmits by radio a mathematical representation of the

      current time, combined with a special sequence of numbers. These signals are sent by radio,

      using specifications that are publicly available. A GPS antenna on Earth can receive those

      signals. When a GPS antenna receives signals from at least three satellites, a computer connected

      to that antenna can mathematically calculate the antenna’s latitude and longitude with a high

      level of precision. GPS tracking devices provide real-time location information as opposed to

      mobile telephone geo-location information, which can only provide the telephone’s location at

      approximately 15 minute intervals.

23.   Based upon the facts outlined above, I believe that VAUGHN is using the SUBJECT

      VEHICLE in furtherance of his drug trafficking activities. Based on my observations and the

      observations of other investigators, I know that the SUBJECT VEHICLE is presently within

      the Southern District of Ohio.

24.   In order to track the movement of the SUBJECT VEHICLE effectively and to decrease the

      chance of detection, I seek authorization to place a tracking device in or on the SUBJECT

      VEHICLE while it is in the Southern District of Ohio

25.   To ensure the safety of the executing officer(s) and to avoid premature disclosure of the

      investigation, it is requested that the court authorize installation, maintenance, and removal of

      the tracking device during both daytime and nighttime hours. Effectuating this warrant under

      cover of darkness will help officers avoid detection and promote officer safety.

26.   In the event the Court grants this application, there will be periodic monitoring of the tracking
      Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 12 of 13 PAGEID #: 12

                                                                                                      11



      device during both daytime and nighttime hours for a period not to exceed 45 days following

      issuance of the warrant. The tracking device may produce signals from inside private garages or

      other such locations not open to the public or visual surveillance.

                                      AUTHORIZATION REQUEST

27.   Based on the foregoing, I request that the Court issue the proposed search warrant, pursuant to

      Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 3117, authorizing members of the Drug

      Enforcement Administration (DEA) or their duly designated representatives, including but not

      limited to other law enforcement agents and technicians assisting in the above-described

      investigation, to install a tracking device in or on the SUBJECT VEHICLE within the Southern

      District of Ohio within ten days of the issuance of the proposed warrant. The warrant also

      authorizes DEA agents or their authorized representatives to maintain, repair, and/or replace the

      tracking device as necessary, and to remove the tracking device from the SUBJECT VEHICLE

      after the use of the tracking device has ended; to install, maintain, and remove the tracking

      device during both daytime and nighttime hours; and/or move the SUBJECT VEHICLE to

      effect the installation, repair, replacement, and removal of the tracking device; and to monitor

      the tracking device for a period of 45 days following the issuance of the warrant, including when

      the tracking device is inside private garages and other locations not open to the public or visual

      surveillance, but within and outside the Southern District of Ohio.

28.   In accordance with 18 U.S.C. § 3103a(b) and Federal Rule of Criminal Procedure 41(f)(3), I

      further request that the warrant delay notification of the execution of the warrant for 30 days

      after the end of the authorized period of tracking (including any extensions thereof) because

      there is reasonable cause to believe that providing immediate notification may have an adverse
      Case: 1:20-mj-00042-SKB Doc #: 1 Filed: 01/21/20 Page: 13 of 13 PAGEID #: 13

                                                                                                        12



      result, as defined in 18 U.S.C. § 2705. Providing immediate notice would seriously jeopardize

      the ongoing investigation by prematurely revealing its existence and giving suspects an

      opportunity to flee from prosecution, destroy or tamper with evidence, intimidate potential

      witnesses, notify confederates, and change patterns of behavior.

29.   I further request that the Court seal the warrant and the affidavit and application in support

      thereof, except that copies of the warrant in full or redacted form may be maintained by the

      United States Attorney’s Office and may be served on Special Agents and other investigative

      and law enforcement officers of the Drug Enforcement Administration, federally deputized state

      and local law enforcement officers, and other government and contract personnel acting under

      the supervision of such investigative or law enforcement officers, as necessary to effectuate the

      warrant. These documents pertain to and discuss an ongoing criminal investigation that is

      neither public nor known to all the targets of the investigation. Accordingly, there is good cause

      to seal these documents because their premature disclosure may seriously jeopardize the

      investigation. Sealing these documents will also better ensure the safety of agents and others.

                                                    Respectfully submitted,


                                                    Tyran Golden
                                                    Special Agent
                                                    Drug Enforcement Administration


                                            21st day of January, 2020
Subscribed and sworn to before me on this ______


___________________________________
HONORABLE STEPHANIE K. BOWMAN
UNITED STATES MAGISTRATE JUDGE
